DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 21-40 are currently pending
	Claims 1-20 stand canceled
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.
Claim 21 of the instant Application No. 16/901,910 is patentably indistinct from claim 1 of the US issued Patent No. US 10,687,083, pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b). 
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
	Although the claims at issue are not identical, they are not patentably distinct from each other where the issued patent differs by a limitation indicating that the filter coefficients are encoded into the bitstream, where would be obvious that the respective coefficients would not be identifiable at decoder absent having their coefficients explicitly coded and signaled into the bitstream, thus the instant application encompasses each and every other limitation of the parent patent, as stated;
  “A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.
 Instant Application v. Conflicting Patent - claim analysis					
It is remarked that all the elements of the claim 21 of the instant application are obviated by the additional recitation found in claim 1 of the issued patent: “code first indicators of the first filter coefficients and second indicators of the second filter coefficients for the portion into the bitstream.  “.  
The difference between the application claim 21 and the patent claims 1, lies in the fact that the patent claim includes elements specific to the same process where the first filter coefficients are implicitly interpreted as being represented in the horizontal dimension and the second filter coefficients being aligned along a second direction being the vertical dimension of the video portion.  Furthermore, the “generic” 
It has been held by the Court that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
Since application claim 1 is anticipated by claims 2 and 12 of the patent, it is not patentably distinct from the named claims 2 and 12 of the patent, as detailed below.
Allowable Subject Matter
4.	Claims 24 depending from claim 21, 
	Claim 31 depending from claim 28 and 
	Claim  37 depending from claim 34, are objected to as being dependent upon their respective rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 24, 31 and 37 recite matter representative to the number of taps and the ramge of the filter coefficients; “wherein the separable and symmetric 2-dimensional restoration filter is a 7-tap wiener filter, and wherein the subset of available sets of filter coefficients comprises a first set of coefficients that are all zero, a second set of filter coefficients having first coefficients furthest from a pixel to be filtered of zero, second coefficients closest to the pixel to be filtered in the range of -2 to 2, and third coefficients between the first and second filter coefficients in the range of -2 to 2”, which is not found in the most representative prior arts searched. 	

	Claims 13-14 and 18-19 and 21 are similarly reasoned for allowance if the respective method matter is introduced in the independent claims 1 and 11.
Applicant’s representative is encouraged to contact the Office with clarifying matter in order to advance the prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 21-22, 25-30, 32-35 and 38-40 are rejected under 35 U.S.C.103 as being obviated by Debargha Mukherjee et al., (hereinafter Mukherjee) (US 10,009,622) and 
Mukherjee et al., (hereinafter Mukherjee-NPL) “A SWITCHABLE LOOP-RESTORATION WITH SIDE INFORMATION FRAMEWORK FOR THE EMERGING AV1 VIDEO CODING”; 978-1-5090-2175-8; (c) 2017 IEEE in view of Sterling Smith et al., (hereinafter Smith) (US 2005/0248596).
No common inventors or assignees have been identified with this application. 
Claims 1-20 (Canceled)  
  
Re Claim 21. (New) Mukherjee discloses, a video coding system (Abstract) comprising: 
a memory to store a reconstructed video frame of video for coding (instructions memory at Col.2 Lin.9-15, 20-26 or application program and data storage memory 226 Fig.2, Col.4 Lin.16-33 and storing the reconstructed block 670 Fig.6, Col.9 Lin.10-12); and 
a processor coupled to the memory (one or more processors Col.2 Lin.9-15, coupled to the memory Col.4 Lin.8-33), the processor to: 
upscale the reconstructed video frame in only a first dimension to generate a reconstructed and upscaled video frame (upscaling the residual video blocks, Col.12 Lin.39-44, block 1065 Fig.10, 12 or Fig.12 step 1255 in any one of the known methods, e.g., in only one direction per Col.12 Lin. 43-44 and adding the upscaled residual block 1065 to the prediction block 1-20 to reconstruct the block at 1070 Col.12 Lin.45-50 or Fig.13 step 1325, and upscaling the block 1110 in Fig.11, Col.13 Lin.38-58); 
(the portions of the frame are disclosed at Col.8 Lin.63-67 and Col.9 Lin.1) of the reconstructed and upscaled video frame (the upscaled video frame is taught at Col.12 Lin.39-44, Col.13 Lin.47-58), first filter coefficients, along the first dimension, of a separable and symmetric 2- dimensional restoration filter to be applied to the portion based on evaluation of 1-dimensional correlation between the portion and original pixel values of an original frame of video (determining based on the reconstructed upscaled video frame, applying a two-dimensional loop Wiener-filter to the at least a portion of the video signal, which filter is further decomposed into two one-dimensional filters being applied to each pixel values aligned with the respective one-dimensional filters, Col.8 Lin.42-67, for obtaining a plurality  of filter parameters, Col.9 Lin.1-12, for filtering the reconstructed block 670 into filtered block 680 Col.9 Lin.22-58) that, for each pixel of the portion, uses pixel values that are aligned with the first dimension (then filtering the frame portion according to parameters aligned in the first direction of the first one-dimensional decomposed Wiener filter, Col.8 Lin.51-54, Col.12 Lin.61-67); 
select, for the portion, second filter coefficients along a second dimension of the 2- dimensional restoration filter based on evaluation of a subset of available sets of filter coefficients (for the respective frame portion, selecting a second filtering direction of the second one-dimensional decomposed Wiener filter Col.8 Lin.51-54, Col.12 Lin.61-67); and 
code the video, to generate a bitstream, based at least in part on application of the separable and symmetric 2-dimensional restoration filter using the first and second filter coefficients to restoration filter the portion (coding by, e.g., encoder 470 or decoder 500 all or portions of the filtered frames, using the two one-dimensional Wiener filters directions, Col.17 Lin.1-3).
However, while in Mukherjee the one-dimensional Wiener filters may be directionally inferred by presuming their parameters to be set along the horizontal and 
	
	In an analogous art, Mukherjee-NPL while relying on the art to Mukherjee to teach about upscaling the portion of the frame, Mukherjee-NPL is relied upon to explicitly define the application of a separable two-dimensional Wiener filter being applied into two one-dimensional horizontal and vertical restoration filters use only the pixel values that are aligned with the first e.g., horizontal or the second e.g., vertical dimension of the frame portion by teaching about the, 
	first filter coefficients, along the first dimension, of a separable and symmetric 2- dimensional restoration filter to be applied to the portion based on evaluation of 1-dimensional correlation between the portion and original pixel values of an original frame of video that, for each pixel of the portion, uses pixel values that are aligned with the first dimension; 
	select, for the portion, second filter coefficients along a second dimension of the 2- dimensional restoration filter based on evaluation of a subset of available sets of filter coefficients (considering the separable in (x) direction of the Wiener filter, i.e., 1-dimensional in the first horizontal direction, performing a correlation with the scalar source sample Ch.2.1 Pg.265 such that the filtering may be performed separately in horizontal x-direction, Ch.2.1 Pg.266-top-left column); and.
One of ordinary skills in the art would have found obvious before the effective filing date of application to interpret Mukherjee’s method of upscaling the residual video data in any of the known directions, and to further apply a 2-D separable Wiener in Mukherjee’s inferred (filtering the frame portion according to parameters aligned in the first direction of the first and separately a second one-dimensional decomposed Wiener filter, Col.8 Lin.51-54) featuring the one-dimensional filtering process in Mukherjee-NPL (Pg.265-266) teachings, hence the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function when taken separately, by which the results of the combination would have been predictable.

	The similar art to Smith teaches this feature that will, determine, for at least a portion of the reconstructed and upscaled video frame as claimed,
upscale the reconstructed video frame in only a first dimension to generate a reconstructed and upscaled video frame (Abstract citing;

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
); 
	determine, for at least a portion of the reconstructed and upscaled video frame, first filter coefficients, along the first dimension, of a separable and symmetric 2- dimensional restoration filter to be applied to the portion based on evaluation of 1-(see prior art at Fig.7b at steps 750-730 Par.[0006] or embodiments at Fig.1, Par.[0022]-[0024, or Fig.5

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 at Steps 540, 550 for upscaling/downscaling in only one dimension at Par.[0053]-[0058]);
	At the time before the effective filing date of the application, one of ordinary skill in the art would have found obvious to consider the teachings found in Mukherjee-NPL by which it is established that the Wiener symmetric filter may operate on separate one-dimensional horizontal and vertical at a number of w-tap convolution constraint found in Ch.2.1 “Separable Symmetric Wiener Filter”, one of ordinary skills in the art would have found obvious before the effective filing date of application to modify Mukherjee’s method of 2-D filtering of the reconstructed picture block (per Fig.10) by which to separately evaluate Mukherjee’s features the predictive one-dimensional filtering process from Mukherjee-NPL and to further reinforce such conclusion by the identified one dimensional downscaling/upscaling process detailed in Smith, at (Fig.1, Par.[0022]-[0024, or Fig.5 at Steps 540, 550 for upscaling/downscaling in only one dimension at Par.[0053]-[0058]) hence concluding that the method and apparatus claimed are known in the art and the claimed invention is merely a combination of old elements, performing similar when considered separately or the combination above, by which producing predictable results.   

Re Claim 22. (New) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21,. 

	Mukherjee teaches about comparing for best match i.e., by a correlation factor the pixels of the original block 610 with the plurality of blocks from the video signal, (Col.10 Lin.33-39) he does not expressly teach about determining the filter coefficients according to a correlation in one-dimensional space between the portion and original pixel values of an original video frame along the horizontal direction.
Mukherjee-NPL teaches about, wherein the evaluation of the 1-dimensional correlation between the portion and the original pixel values of the original frame of video comprises evaluation of autocorrelation and cross-correlation statistics along the first dimension (considering the separable in (x) direction of the Wiener filter, i.e., 1-dimensional in the first horizontal direction, performing a correlation with the scalar source sample Ch.2.1 Pg.265 such that the filtering may be performed separately in first direction i.e., horizontal x-direction, Ch.2.1 Pg.266-top-left column). 


Re Claim 25. (New) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21, 
Mukherjee-NPL teaches about, wherein the first dimension is a horizontal dimension (considering the separable in (x) direction of the Wiener filter, i.e., 1-dimensional in the first horizontal direction, performing a correlation with the scalar source sample Ch.2.1 Pg.265 such that the filtering may be performed separately in horizontal x-direction, Ch.2.1 Pg.266-top-left column).  

Re Claim 26. (New) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21, the processor further to: 
Mukherjee-NPL teaches about, determine, for a second portion of the reconstructed and upscaled video frame, third filter coefficients along the first dimension of a second separable and symmetric 2-dimensional restoration filter to be applied to the second portion, wherein the processor to determine the third filter coefficients comprises an evaluation that, for each pixel of the second portion, uses pixel values that are aligned with the first dimension, and wherein the 4Docket No: O1.ABO500-US-C1processor is to determine the filter coefficients and the third filter coefficients at least partially simultaneously (wherein the first, second the third and fourth etc., filter coefficients are similarly applied for each first to Nth, portion of the frame e.g., considering the second being in vertical direction under which the vertical filter coefficients are determined, Pg.266 Left Col. Lin.1-13).  

Re Claim 27. (New) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21, the processor further to: 
Mukherjee teaches about, downscale an input video frame in only the first dimension to generate downscaled video frame; and encode and reconstruct the downscaled video frame to generate the reconstructed video frame (downscaling and encoding the reconstructed frames, Col.12 Lin.1-23).  

	
	Re Claim 28. (New) This claim represents the method steps implemented by the system of claim 21, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis.

Re Claim 29. (New) This claim represents the method steps implemented by the system of claim 22, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis. 

Re Claim 30. (New) This claim represents the method steps implemented by the system of claim 23, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis. 


Re Claim 32. (New) Mukherjee, Mukherjee-NPL and Smith disclose, the claim represents the method steps implemented by the system of claim 26, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis. 

Re Claim 33. (New) Mukherjee, Mukherjee-NPL and Smith disclose, the method of claim 28, further comprising: 
Mukherjee teaches about, downscaling an input video frame in only the first dimension to generate downscaled video frame; and encoding and reconstructing the downscaled video frame to generate the reconstructed video frame (downscaling and encoding the reconstructed frames, Col.12 Lin.1-23).  

Re Claim 35. (New) Mukherjee, Mukherjee-NPL and Smith disclose, the non-transitory machine readable medium of claim 34,. 
Mukherjee-NPL teaches about, wherein the evaluation of the 1-dimensional correlation between the portion and the original pixel values of the original frame of video comprises evaluation of autocorrelation and cross-correlation statistics along the first dimension (considering the separable in (x) direction of the Wiener filter, i.e., 1-dimensional in the first horizontal direction, performing a correlation with the scalar source sample Ch.2.1 Pg.265 such that the filtering may be performed separately in first direction i.e., horizontal x-direction, Ch.2.1 Pg.266-top-left column) 

Re Claim 38. (New) This claim represents the non-transitory machine readable medium claim 25, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis.

Re Claim 39. (New) This claim represents the non-transitory machine readable medium claim 26, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis.  

Re Claim 40. (New) This claim represents the non-transitory machine readable medium claim 33, hence it is rejected on the memory and processor to determine the same evidentiary premises, mutatis mutandis.  

6.	Claim 23, 36  are rejected under 35 U.S.C. 103 as being obvious over Mukherjee and Mukherjee-NPL and Smith, in view of Sato (US 2016/0227253).
Re Claim 23. (New) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 21, the processor further to: 
Mukherjee teaches about determine, for a second portion of the reconstructed and upscaled video frame, third filter coefficients along the first dimension of a second separable and symmetric 2-dimensional restoration filter to be applied to the second portion (selecting the filter for another portion of the video signal, Col.8 Lin67 and Col.9 Lin1.1-9); and  

	Sato teaches about, skip, for the second portion, selection of fourth filter coefficients along the second dimension of the second separable and symmetric 2-dimensional restoration filter (Sato teaches about skipping the vertical transform in the scan direction, when the horizontal size of the video data is horizontally extended, per Fig.20B, thus being consequentially understood that the ALF, filter 43 in Fig.21 the coefficients in the vertical direction become zero per Par.[0334] as citing,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
).10  
	One of ordinary skill would have found obvious to consider the one-dimensional separate filtering found in Mukherjee, Mukherjee-NPL and Smith by which the Wiener symmetric filter may operate on separate one-dimensional horizontal with a number of w-tap found in (Mukherjee-NPL  Ch.2.1) “Separable Symmetric Wiener Filter”, by which to separately evaluate the filter’s coefficients according to the horizontally down-scaled image data taught by Sato teaching about selectively turning 
	
Re Claim 36. (New) Mukherjee, Mukherjee-NPL and Smith disclose, the video coding system of claim 34, further comprising instructions that, in response to being executed on a computing device, cause the computing device to code video by: determining, for a second portion of the reconstructed and upscaled video frame, third filter coefficients along the first dimension of a second separable and symmetric 2-dimensional restoration filter to be applied to the second portion; and
	However, Mukherjee, Mukherjee-NPL and Smith do not expressly teach about skipping the vertical filtering,
	Sato teaches about, skipping, for the second portion, selection of fourth filter coefficients along the second dimension of the second separable and symmetric 2-dimensional restoration filter (Sato teaches about skipping the vertical transform in the scan direction, when the horizontal size of the video data is horizontally extended, per Fig.20B, thus being consequentially understood that the ALF, filter 43 in Fig.21 the coefficients in the vertical direction become zero per Par.[0334] as citing,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
).10  
Mukherjee, Mukherjee-NPL and Smith by which the Wiener symmetric filter may operate on separate one-dimensional horizontal with a number of w-tap found in (Mukherjee-NPL  Ch.2.1) “Separable Symmetric Wiener Filter”, by which to separately evaluate the filter’s coefficients according to the horizontally down-scaled image data taught by Sato teaching about selectively turning off/on the 2-D transform coefficients to be filtered, as 1-D coefficients. The method of exclusive horizontal down-sampling is well-known and adopted in scaling the horizontal dimensions of the image in order to obtain the advantage of screen rearrangement (Par.[0095]-[0098]), hence the outcome of the combination would have been predictable.
Conclusion
7.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/